Pee CuetaM.'
This case was before this Court at Spring Term, 1914, and is reported in 165 N. C., 459. In tbe opinion of Mr. Justice Allen tbe law applicable.to tbe facts of this case is fully discussed, and in tbe *253last trial tbe court below bas carefully followed tbe opinion of tbis Court. Tbe matters submitted to tbe jury were largely questions of fact, and bave been determined by tbe jury under a charge free from error.
"We bave examined tbe several assignments of error, and find tbem to be without merit.
No error.